Campbell, C. J.
The bill in this case was filed to set aside an execution sale made under a transcript of a justice’s judgment. The transcript was made two days, and the circuit court execution issued three days after the entering of judgment by the justice. The statute does not allow a transcript to be made before an execution can be issued by the justice. Comp. L., § 5382. This cannot be done within five days except under peculiar circumstances not existing here. Comp. L., § 5395. This point was decided at the present term in O’Brien v. O’Brien, ante, p. 15. The transcript and execution were unlawful and the sale void.
The decree must be affirmed with costs.
The other Justices concurred.